 In the Matter of GAYLORD CONTAINER CORPORATION, EMPLOYER,andINTERNATIONAL BROTFIERIIOOD OF PULP, SULPHITE AND PAPER MILLWORKERS, A. F. OF L., PETITIONERCase No. 10-R-2807.-Decided May 6, 1948Mr. M. A. Prowell,for the Board.Messrs. C. S. Cullenbine,of St. Louis, Mo.,L. J. Rosenberg,ofAtlanta, Ga., andJames Monroe,of Greenville, S. C., for the Employer.Mr. Donald W. Hunt,of Richmond, Va., for the Petitioner.Messrs. Thomas R. LinnandEarl Taylor,of Greenville, S. C., forthe Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Green-ville,South Carolina, on February 3, 1948, before Gilbert Cohen,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following:FINDINGS OF FACT1.TIIE BUSINESS OF TIIE EMPLOYERGaylord Container Corporation is engaged at its Greenville, SouthCarolina, plant in the manufacture of paper board containers.During1947, it purchased for this plant raw materials consisting principallyof paper, parts, and supplies valued in excess of $500,000, of whichmore than 50 percent represented shipments from points outside theState of South Carolina.During the same period, the Employer'ssales from its Greenville, South Carolina, plant exceeded $1,000,000,1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members[Chairman Herzog and Members Murdock and Gray].77 N. L. R. B., No. 83.478 GAYLORD CONTAINER CORPORATION479of which more than 25 percent was shipped to points outside the Stateof South Carolina.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Paperworkers of America, herein called the Intervenor, isa labor organization affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all em-ployees at the Greenville, South Carolina, plant of the Employer,excluding watchmen, office and factory clerical employees, and allsupervisors as defined by the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for, thepurposes of collective bargaining with Gaylord Container Corpora-tion, Greenville, South Carolina, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDwho did not work during said pay-roll period because they wereill or on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement,to deter-mine whether they desire to be represented by International Brother-hood of Pulp, Sulphite and Paper Mill Workers,A. F. of L., or byUnited Paperworkers of America,C. I. 0., for the purposes of collec-tive bargaining,or by neither.